[Cite as State ex rel. Love v. O'Donnell, 2016-Ohio-3007.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO ex rel.                                    :   PER CURIAM OPINION
MICHAEL K. LOVE,
                                                         :
                 Relator,
                                                         :   CASE NO. 2015-L-143
        - vs -
                                                         :
JUDGE JOHN O’DONNELL,
                                                         :
                 Respondent.


Original Action for Writ of Mandamus.

Judgment: Petition dismissed.


Michael K. Love, pro se, PID: A368-723, Grafton Correctional Institution, 2500 South
Avon Belden Road, Grafton, OH 44044 (Relator).

Charles E. Coulson, Lake County Prosecutor, and Eric A. Condon, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Respondent).




PER CURIAM.

        {¶1}     Relator, Michael K. Love, petitions this court to issue its writ of mandamus,

requiring respondent, the Hon. John O’Donnell, Judge of the Lake County Court of

Common Pleas, to issue a new judgment entry of sentence. Respondent has moved to

dismiss. Relator is presently serving 15 years to life imprisonment for felony murder.

State v. Love, 11th Dist. Lake No. 2011-L-159, 2012-Ohio-3029, ¶3. Relator insists the
original judgment entry of sentence in his case did not contain the elements necessary

to constitute a proper judgment entry, and that it never was a final appealable order.

Relator did not raise this issue on his initial, direct appeal. See, e.g., State v. Love, 11th

Dist. Lake No. 99-L-051, 2001 Ohio App. LEXIS 2147 (May 11, 2001).

       {¶2}   Mandamus will not lie when the relator has (or had) an adequate remedy

at law. State ex rel. Turner v. Dept. of Rehab. and Corr., 10th Dist. Franklin No. 13AP-

911, 2014-Ohio-2789, ¶19. Mandamus is not a substitute for direct appeal. Id. at ¶21.

This court has already determined that relator could, and should, have raised this issue

on his direct appeal, and the matter is now res judicata. Love, 2012-Ohio-3029, ¶12-25.

       {¶3}   Relator’s motion for summary judgment, related to the writ of mandamus,

is also denied.

       {¶4}   Respondent’s motion to dismiss is granted.



TIMOTHY P. CANNON, J., THOMAS R. WRIGHT, J., COLLEEN MARY, O’TOOLE, J.,
concur.




                                              2